Citation Nr: 1422275	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  08-30 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1980 to April 1983.  This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Board remanded this case in December 2011.  The Board finds that the remand orders have not been complied with and therefore, the case must again be remanded.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In December 2011, the Board remanded the Veteran's claim in order to obtain a VA examination and opinion on the nature and etiology of all psychiatric disorders.  The Board noted that a September 2008 VA examination report failed to provide an opinion on the Veteran's diagnosis of adjustment disorder with depressed mood, failed to properly support the opinion that the Veteran's "depressive feelings" and suicide attempts were not related to military service, and failed to address the Veteran's statements of experiencing psychiatric "problems" since service.  

The December 2011 Board remand directed the subsequent VA examination report to provide an adequate opinion on the etiology of any current psychiatric disorder.  The subsequent VA examiner was directed to specifically address the Veteran's in-service hospitalization for an adjustment disorder with depressed mood, major depression, and suicidal ideations, the Veteran's post-service psychiatric diagnoses, the buddy statement from the Veteran's brother, G.W., and the Veteran's report of continued symptoms since discharge from service.

In a January 2012 VA mental disorders examination, the VA examiner reviewed the claims file, service treatment record, and Board remand directives and determined the Veteran had no psychiatric disorder related to military service and no current psychiatric disorder diagnosis.  The January 2012 VA examiner noted that the Veteran denied any alcohol or crack cocaine use for about one year and manifested symptoms of suspiciousness and inability to establish and maintain effective relationships.  The VA examiner found the Veteran's presentation at the examination was unremarkable and that he made good eye contact, conversed readily, and denied depression or other mental health problems.  The Veteran reported that he learned to avoid contact with people because that led to anger and irritability and also stopped using alcohol and drugs.  The VA examiner concluded that "it appears more likely than not that the Veteran's previous mental health problems were related to his substance abuse."  In support of the opinion, the VA examiner noted no evidence of current mental health issues related to the military and that the Veteran had worked for about 16 years "without apparent difficulty."

The Board notes that the January 2012 VA examiner failed to offer an opinion with adequate supporting rationale on the etiology of the Veteran's post-service diagnoses of adjustment disorder, with depressed mood, psychotic disorder "not otherwise specified, major depressive disorder, and psychosis "not otherwise specified" in accordance with the Board's remand directives.  Additionally, the January 2012 VA examiner failed to specifically comment on the Veteran's in-service hospitalization for an adjustment disorder with depressed mood, major depression, and suicidal ideations, the buddy statement by G.W., and the Veteran's report of continued psychiatric symptoms since discharge from service.  Rather, the VA examiner concluded that the Veteran's mental health disorder was related to substance abuse and did not offer a supporting rationale that took into account the evidence of record the VA examiner was directed to address.  Therefore, the June 2012 VA opinion is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The above actions are not in substantial compliance with the directives of the April 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the psychiatric disorder claim must again be remanded so that the RO can arrange for an adequate VA examination.

As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The RO should obtain and associate with the record all outstanding, pertinent VA records from June 2012 to the present.

Accordingly, the case is REMANDED for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records for the time period from June 2012 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Then, the Veteran must be afforded a VA examination by an examiner of appropriate expertise to determine whether any currently or previously diagnosed psychiatric disorders are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include adjustment disorder, with depressed mood, psychotic disorder "not otherwise specified, major depressive disorder, and psychosis "not otherwise specified," is related to the Veteran's active duty service.  

The examiner is directed to specifically comment on the Veteran's:

a. in-service hospitalization for an adjustment disorder with depressed mood, major depression, and suicidal ideation; 
b. buddy statement from the Veteran's brother; and,

c. statements regarding continued psychiatric symptoms since discharge from service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.

4. After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5. After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



